DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the continuation filed on 07/02/2021.
Claims 1-28 have been examined and rejected.
Allowable Subject Matter
Claims 4, 6, 8, 12, 17, 19, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-16, 18-28 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 respectively of U.S. Patent No. 11108454. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent. That is, claim 1 is anticipated by claim 1 of the patent.
Claim 1 of the instant application is directed to a method, in a first wireless node, comprising: selecting a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use, wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; and sending a message to a second wireless node indicating a reference signal assignment to the second wireless node, wherein the message includes an indication of the selected set of reference signal antenna ports.
Claim 1 of the patent is directed to a method, in a first wireless node, comprising: selecting a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use, wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; and sending, to a second wireless node, signaling that indicates a reference signal assignment to the second wireless node, wherein the signaling includes a first part comprising an indication of how the assigned reference signal is densified and further includes a second part comprising an indication of the selected set of reference signal antenna ports.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-11, 13-16, 18, 20, 22-23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Berggren (EP3252986A1) in view of Wang (US20160212746A1).
Regarding Claim 1, Berggren discloses a method, in a first wireless node (see FIG. 7, radio network node/i.e. representing the first wireless node), the method comprising: 
selecting a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use (see para 98, transmitting an information entity/i.e. representing the selected information comprising antenna ports, over at least one antenna port, in a subframe comprising a plurality of time-frequency resources… The information entity, comprises data when transmitted in a data channel and control information when transmitted in a control channel, is to be received by a receiver in the wireless communication system. Further, enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern. The DM-RS pattern comprises a set of positions of said time-frequency resources, wherein the positions in the DM-RS pattern are associated with at least one antenna port for transmission of the information entity … the positions in the DM-RS pattern may be associated with one antenna port, two antenna ports, four antenna ports or eight antenna ports … or any number of antenna ports);
wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both (see para 98, the method also aims at enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern; also see para 110, the set of at least two distinct DM-RS patterns defined for at least one subframe may comprise a first DM-RS pattern with a first distribution of positions of time-frequency resources in the time domain and/or the frequency domain and a second DM-RS pattern with a second distribution of positions of time-frequency resources in the time domain and/or the frequency domain); and 
sending a message to a second wireless node indicating a reference signal assignment to the second wireless node (see para 112, the assignment of the DM-RS pattern to the receiver is made by predefined rules, known to
both the radio network node and the receiver).
Berggren discloses selecting and transmitting DMRS (reference signal) over multiple antenna ports, where the DMRS pattern/density for a subframe corresponding to an antenna port is different than the DMRS pattern/density for a subframe corresponding to another antenna port.
Berggren does not disclose, the base station indicating to the UE the selected set of reference signal antenna ports. 
In the same field of endeavor, Wang discloses this limitation: see para 45, the base station sends information of the designated DMRS port via a downlink control signaling to the UEs. The downlink control signaling carries an antenna port indicator which includes more than 3 bits to indicate the DMRS port allocated to the UE …  an antenna port indicator with 4 bits, 5 bits or 6 bits are carried in the downlink control signaling. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berggren, so as to specify the selected set of reference signal antenna ports to the UE, as taught by Wang, for Multi-User Multiple Input Multiple Output (MU-MIMO) transmission in a wireless communication system (see Wang, Field of the disclosure).

Regarding Claim 2, Berggren discloses a first wireless node (see FIG. 7, radio network node/i.e. representing the first wireless node; also see para 133 and FIG. 3), configured for operation in a wireless communication network, wherein the first wireless node comprises: 
a transceiver circuit; and a processing circuit operatively coupled to the transceiver circuit, wherein the processing circuit (see FIG. 3, radio network node 120 is an eNodeB, and will have a transceiver and processing circuit) is configured to: 
select a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use (see para 98, transmitting an information entity/i.e. representing the selected information comprising antenna ports, over at least one antenna port, in a subframe comprising a plurality of time-frequency resources… The information entity, comprises data when transmitted in a data channel and control information when transmitted in a control channel, is to be received by a receiver in the wireless communication system. Further, enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern. The DM-RS pattern comprises a set of positions of said time-frequency resources, wherein the positions in the DM-RS pattern are associated with at least one antenna port for transmission of the information entity … the positions in the DM-RS pattern may be associated with one antenna port, two antenna ports, four antenna ports or eight antenna ports … or any number of antenna ports);
where the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension and/or time dimension (see para 98, the method also aims at enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern; also see para 110, the set of at least two distinct DM-RS patterns defined for at least one subframe may comprise a first DM-RS pattern with a first distribution of positions of time-frequency resources in the time domain and/or the frequency domain and a second DM-RS pattern with a second distribution of positions of time-frequency resources in the time domain and/or the frequency domain), and 
send to a second wireless node, via the transceiver circuit, a message indicating a reference signal assignment to the second wireless node (see para 112, the assignment of the DM-RS pattern to the receiver may be made by predefined rules, known to both the radio network node and the receiver).
Berggren discloses selecting and transmitting DMRS (reference signal) over multiple antenna ports, where the DMRS pattern/density for a subframe corresponding to an antenna port is different than the DMRS pattern/density for a subframe corresponding to another antenna port.
Berggren does not disclose, the base station indicating to the UE the selected set of reference signal antenna ports. 
In the same field of endeavor, Wang discloses this limitation: see para 45, the base station sends information of the designated DMRS port via a downlink control signaling to the UEs. The downlink control signaling carries an antenna port indicator which includes more than 3 bits to indicate the DMRS port allocated to the UE …  an antenna port indicator with 4 bits, 5 bits or 6 bits are carried in the downlink control signaling. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berggren, so as to specify the selected set of reference signal antenna ports to the UE, as taught by Wang, for Multi-User Multiple Input Multiple Output (MU-MIMO) transmission in a wireless communication system (see Wang, Field of the disclosure).

Regarding Claims 3, 16, Berggren discloses: a reference signal antenna port of the selected set of reference signal antenna ports has a or time-frequency pattern which is orthogonal to a further reference signal antenna port of the selected set of reference signal antenna ports having a different reference signal density (see para 20, DM-RS is a receiver-specific reference signal used only for phase and amplitude reference for coherent demodulation, i.e., to be used in channel estimation. In contrast to the CRS, it is only transmitted in the RBs and subframes where the receiver has been scheduled data (i.e., containing the PUSCH). Up to 8 DM-RS antenna ports may be accommodated. The antenna ports (labelled 7-14) are multiplexed both in frequency and by orthogonal cover codes).

Regarding Claims 5, 18, Berggren discloses: a reference signal antenna port of the selected set of reference signal antenna ports has a time-frequency pattern which is a merger of a plurality of time- frequency patterns of a plurality of reference signal antenna ports of the plurality of sets of reference signal antenna ports that are available for use (see para 85, An increase of DM-RS density may be achieved, by adding/i.e. merger, REs for DM-RS symbols to an existing DM-RS pattern and/or by redefining antenna port mapping for an existing DM-RS pattern. An existing DM-RS pattern may comprise a DM-RS pattern included in a previous or current system release).

Regarding Claims 7, 20, Berggren discloses:  a reference signal antenna port having a time-frequency pattern with a higher density is a merger of time-frequency patterns of first and second reference signal antenna ports having lower density patterns (see para 85-86, if the receiver is in need for a denser DM-RS pattern, due to e.g. bad radio channel conditions, it would likely not be scheduled over a large number of antenna ports since such transmission (i .e., high-order MIMO) typically requires favourable channel conditions. A denser DM-RS may be achieved for some antenna port(s) at the expense of less DM-RS for some other antenna port(s), or even discarding some of the antenna ports. For example, the DM-RS pattern with 24 REs of Figure 1 accommodates up to 8 antenna ports. By redefining the antenna mapping, these 24 REs may be allocated to only 1 antenna port, or less than 8 antenna ports etc. Thereby the DM-RS pattern may be reused but supporting a smaller set of antenna ports. One such example is given in Figure 4, where the 24 REs accommodate 4 antenna ports instead of 8 antenna ports).

Regarding Claims 9, 22, Berggren discloses the first wireless node, wherein the selected set of reference signal antenna ports comprises reference signal antenna ports having time-frequency patterns of different density (see para 98, transmitting an information entity/i.e. representing the selected information comprising antenna ports, over at least one antenna port, in a subframe comprising a plurality of time-frequency resources… The information entity, comprises data when transmitted in a data channel and control information when transmitted in a control channel, is to be received by a receiver in the wireless communication system. Further, enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern. The DM-RS pattern comprises a set of positions of said time-frequency resources, wherein the positions in the DM-RS pattern are associated with at least one antenna port for transmission of the information entity … the positions in the DM-RS pattern may be associated with one antenna port, two antenna ports, four antenna ports or eight antenna ports … or any number of antenna ports; see para 110, the set of at least two distinct DM-RS patterns defined for at least one subframe may comprise a first DM-RS pattern with a first distribution of positions of time-frequency resources in the time domain and/or the frequency domain and a second DM-RS pattern with a second distribution of positions of time-frequency resources in the time domain and/or the frequency domain).

Regarding Claims 10, 23, Berggren discloses: the processing circuit is configured to send the message by sending a scheduling message, and/or wherein the reference signal antenna port is a demodulation reference signal (DM-RS) antenna port (see para 112, the assignment of the DM-RS pattern to the receiver may be made by predefined rules, known to both the radio network node and the receiver; also see para 118, The DM-RS pattern may be assigned to the receiver based on a predefined rule. Such predefined rule may relate to number of utilized antenna ports of the receiver).

Regarding Claims 11, 26, Berggren discloses: the transmitting or receiving of data is on one or more layers of a multi-layer Multiple-Input Multiple-Output (MIMO) transmission (see para 130, DM-RS pattern
may be assigned to different receivers when Multi User Multiple-Input and Multiple-Output (MU-MIMO) is performed).

Regarding Claim 13, Berggren discloses the first wireless node of claim 2, wherein the first wireless node is a base station and the second wireless node is a user equipment (UE) (see para 133, The wireless communication system may be based on Long-Term Evolution (LTE) within the Third Generation Partnership Project (3GPP), wherein the radio network node may comprise e.g. an Evolved Node B. The receiver may comprise a User Equipment (UE)).

Regarding Claim 14, Berggren discloses a method, in a second wireless node (see FIG. 7, receiver/i.e. representing the second wireless node or UE), the method comprising: 
receiving, from a first wireless node, a message indicating a reference signal assignment to the second wireless node (see para 98, transmitting an information entity/i.e. receiving from the first wireless node, information/i.e. message, comprising antenna ports, over at least one antenna port, in a subframe comprising a plurality of time-frequency resources… The information entity, comprises data when transmitted in a data channel and control information when transmitted in a control channel, is to be received by a receiver in the wireless communication system. Further, enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS)/i.e. reference signal assignment, comprising a DM-RS pattern. The DM-RS pattern comprises a set of positions of said time-frequency resources, wherein the positions in the DM-RS pattern are associated with at least one antenna port for transmission of the information entity … the positions in the DM-RS pattern may be associated with one antenna port, two antenna ports, four antenna ports or eight antenna ports … or any number of antenna ports);
 wherein the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node (see para 98, enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern. The DM-RS pattern comprises a set of positions of said time-frequency resources, wherein the positions in the DM-RS pattern are associated with at least one antenna port for transmission of the information entity … the positions in the DM-RS pattern may be associated with one antenna port, two antenna ports, four antenna ports or eight antenna ports … or any number of antenna ports), and 
wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both (see para 110, the set of at least two distinct DM-RS patterns defined for at least one subframe may comprise a first DM-RS pattern with a first distribution of positions of time-frequency resources in the time domain and/or the frequency domain and a second DM-RS pattern with a second distribution of positions of time-frequency resources in the time domain and/or the frequency domain); and 
Berggren discloses selecting and transmitting DMRS (reference signal) over multiple antenna ports, where the DMRS pattern/density for a subframe corresponding to an antenna port is different than the DMRS pattern/density for a subframe corresponding to another antenna port.
Berggren does not disclose: “identify the indicated set of reference signal antenna ports from the received indication”, i.e. the base station identifying to the UE the selected set of reference signal antenna ports. 
In the same field of endeavor, Wang discloses this limitation: see para 45, the base station sends information of the designated DMRS port via a downlink control signaling to the UEs. The downlink control signaling carries an antenna port indicator which includes more than 3 bits to indicate the DMRS port allocated to the UE …  an antenna port indicator with 4 bits, 5 bits or 6 bits are carried in the downlink control signaling. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berggren, so as to indicate the selected set of reference signal antenna ports to the UE, as taught by Wang, for Multi-User Multiple Input Multiple Output (MU-MIMO) transmission in a wireless communication system (see Wang, Field of the disclosure).

Regarding Claim 15, Berggren discloses a second wireless node (see FIG. 7, receiver/i.e. representing the second wireless node or UE), configured for operation in a wireless communication network, wherein the second wireless node comprises: 
a transceiver circuit; and a processing circuit operatively coupled to the transceiver circuit, wherein the processing circuit (see FIG. 7, receiver/i.e. representing the second wireless node or UE) is configured to: 
receive from a first wireless node, via the transceiver circuit, a message indicating a reference signal assignment to the second wireless node (see para 98, transmitting an information entity/i.e. receiving from the first wireless node, information/i.e. message, comprising antenna ports, over at least one antenna port, in a subframe comprising a plurality of time-frequency resources… The information entity, comprises data when transmitted in a data channel and control information when transmitted in a control channel, is to be received by a receiver in the wireless communication system. Further, enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern. The DM-RS pattern comprises a set of positions of said time-frequency resources, wherein the positions in the DM-RS pattern are associated with at least one antenna port for transmission of the information entity … the positions in the DM-RS pattern may be associated with one antenna port, two antenna ports, four antenna ports or eight antenna ports … or any number of antenna ports);
where the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node (see para 98, enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern. The DM-RS pattern comprises a set of positions of said time-frequency resources, wherein the positions in the DM-RS pattern are associated with at least one antenna port for transmission of the information entity … the positions in the DM-RS pattern may be associated with one antenna port, two antenna ports, four antenna ports or eight antenna ports … or any number of antenna ports), the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension and/or time dimension (see para 110, the set of at least two distinct DM-RS patterns defined for at least one subframe may comprise a first DM-RS pattern with a first distribution of positions of time-frequency resources in the time domain and/or the frequency domain and a second DM-RS pattern with a second distribution of positions of time-frequency resources in the time domain and/or the frequency domain), and 
 (see para 131, The information entity is transmitted on the at least one antenna port associated with the assigned DM-RS pattern, to be received by the receiver).
Berggren discloses selecting and transmitting DMRS (reference signal) over multiple antenna ports, where the DMRS pattern/density for a subframe corresponding to an antenna port is different than the DMRS pattern/density for a subframe corresponding to another antenna port.
Berggren does not disclose: “identify the indicated set of reference signal antenna ports from the received indication”, i.e. the base station identifying to the UE the selected set of reference signal antenna ports. 
In the same field of endeavor, Wang discloses this limitation: see para 45, the base station sends information of the designated DMRS port via a downlink control signaling to the UEs. The downlink control signaling carries an antenna port indicator which includes more than 3 bits to indicate the DMRS port allocated to the UE …  an antenna port indicator with 4 bits, 5 bits or 6 bits are carried in the downlink control signaling. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berggren, so as to indicate the selected set of reference signal antenna ports to the UE, as taught by Wang, for Multi-User Multiple Input Multiple Output (MU-MIMO) transmission in a wireless communication system (see Wang, Field of the disclosure).

Regarding Claim 25, Berggren discloses the second wireless node of claim 15, wherein the processing circuit is further configured to receive data, using the indicated set of reference signal antenna ports, wherein using the indicated set of reference signal antenna ports comprises performing channel estimation using reference signal symbols on the indicated set of reference signal antenna ports (see para 149, The DM-RS pattern to be utilized for channel estimation may be based on a predefined rule. The pre­defined rule may relate to any of: capability of the receiver in terms of multiple antenna reception; modulation; coding schemes; number of utilized antenna ports of the receiver, etc.).

Regarding Claim 27, Berggren discloses the second wireless node of claim 15, wherein the processing circuit is further configured to transmit data to the first wireless node, accompanied by reference signal symbols on the indicated set of reference signal antenna ports (see para 98, transmitting an information entity, information comprising antenna ports, over at least one antenna port, in a subframe comprising a plurality of time-frequency resources… The information entity, comprises data when transmitted in a data channel and control information when transmitted in a control channel, is to be received by a receiver in the wireless communication system. Further, enabling demodulation of the information entity by the receiver by also transmitting a Demodulation Reference Signal (DM-RS) comprising a DM-RS pattern. The DM-RS pattern comprises a set of positions of said time-frequency resources, wherein the positions in the DM-RS pattern are associated with at least one antenna port for transmission of the information entity … the positions in the DM-RS pattern may be associated with one antenna port, two antenna ports, four antenna ports or eight antenna ports … or any number of antenna ports).

Regarding Claim 28, Berggren discloses the second wireless node of claim 15, wherein the second wireless node is a user equipment (UE) and the first wireless node is a base station (see para 133, The wireless communication system may be based on Long-Term Evolution (LTE) within the Third Generation Partnership Project (3GPP), wherein the radio network node may comprise e.g. an Evolved Node B. The receiver may comprise a User Equipment (UE)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472